Citation Nr: 1545114	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  10-23 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for squamous cell carcinoma of the throat.

2.  Entitlement to service connection for left foot third toe osteotomy.

3.  Entitlement to service connection for left foot hallux valgus deformity, to include as secondary to left foot third toe osteotomy.

4.  Entitlement to an initial compensable rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to February 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2008, April 2010, and May 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The August 2008 rating decision denied service connection for squamous cell carcinoma of the throat, the April 2010 rating decision denied service connection for left foot third toe osteotomy and for left foot hallux valgus deformity, and the May 2010 rating decision granted service connection for bilateral hearing loss, assigning a noncompensable (zero percent) rating effective April 16, 2010.

The Veteran initiated an appeal of the issue of service connection for tinnitus.  The RO granted service connection for tinnitus in an April 2013 rating decision.  Because the Veteran was awarded service connection for this disability, it is no longer on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

In May 2011, the Veteran testified at a videoconference hearing before a Veterans Law Judge only on the issue of service connection for squamous cell carcinoma of the throat, and a transcript of that hearing is of record.  The Board remanded the case in December 2011 for additional development.  That judge has since retired from the Board and the Veteran was offered the opportunity for a new hearing.  The Veteran did not respond to the July 2015 letter concerning his right to have another hearing on the issue of service connection for squamous cell carcinoma of the throat and the letter indicated that if VA did not hear from him, it would be assumed that he did not want another hearing on that issue. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, this matter must be remanded again to the AOJ due to noncompliance with remand directives articulated by the Board in the previous Board remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that where the remand of the Board or the Court is not complied with, the Board errs as a matter of law when it fails to ensure compliance). 

With regard to the claims for service connection for left foot third toe osteotomy and left foot hallux valgus deformity and an initial compensable rating for bilateral hearing loss, the claims were remanded in December 2011 to schedule the Veteran for a hearing at a local RO (Travel Board hearing), pursuant to a May 2011 substantive appeal (VA Form 9).  As noted above, the prior Board hearing only dealt with the issue of squamous cell carcinoma of the throat.  The claims file contains no indication that the Veteran has withdrawn his request for a Board hearing; rather, a May 2013 statement by the Veteran's representative reiterates the Veteran's request for a hearing.  Although the Veteran did not respond to the July 2015 letter, the Board notes that this letter specifically pertained to his right to another hearing on an issue for which he already had a hearing and there was a transcript of his arguments.  The letter did not address the other issues for which the Veteran has not yet been afforded a hearing.  Accordingly, because the failure to afford the Veteran a hearing would constitute a denial of due process that could result in any BVA decision being vacated, this matter must be addressed prior to any appellate review. 38 U.S.C.A. § 7107 (b); 38 C.F.R. § 20.904 (a)(3).

With regard to the claim for service connection for squamous cell carcinoma of the throat, the Veteran contends that the squamous cell carcinoma is related to his exposure to Agent Orange in service.  The Board notes that the Veteran was diagnosed with squamous cell carcinoma of the pharynx.  

The Board remanded the issue of service connection for squamous cell carcinoma to determine whether the Veteran was exposed to Agent Orange during his tours of service in Taiwan and/or the Korean demilitarized zone (DMZ).  The remand directed the AOJ to submit a request to the U.S. Army and Joint Services Records Research Center (JSRRC) and Department of Defense (DOD) to determine whether the Veteran was exposed to Agent Orange.  

The claims file contains a memorandum regarding the unavailability of records to confirm Agent Orange exposure in Taiwan; however, there is no indication that findings were made with regard to Agent Orange exposure in the DMZ.  

In addition, a medical opinion should be obtained by a VA examiner with expertise in oncology.  Although cancer of the pharynx does not qualify for presumptive service connection, the Veteran is not precluded from establishing service connection with proof of direct causation, to include as due to Agent Orange exposure, if applicable.  See 38 C.F.R. § 3.309(e) (presumptive respiratory cancers include cancers of the lung, bronchus, larynx, and trachea).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a Travel Board hearing, as requested in his May 2011 substantive appeal, on the issues of service connection for left foot third toe osteotomy, service connection for left foot hallux valgus deformity, and an initial compensable rating for bilateral hearing loss.

2.  Verify the Veteran's service dates in Korea, including the units he was assigned to and the locations of the units.  If necessary, request such information from the JSRRC and/or service department.

3.  Submit a JSRRC and DOD request for evidence of exposure to tactical or commercial herbicides in or near the DMZ in accordance with 38 C.F.R. § 3.159 (2014).  This development should be undertaken pursuant to VA's Adjudication Procedure Manual, M21-1MR.  

The requests should continue until the records are obtained, or it is reasonably certain that the records do not exist or that further efforts to obtain the records would be futile.  If the RO/AMC is unable to locate the records, a memorandum of the efforts in attempting to obtain those records should be associated with the claims file.

4.  Obtain a medical opinion from a VA oncologist or throat surgeon concerning the relationship between the Veteran's squamous cell carcinoma of the pharynx and service.  

Following review of the claims file, the specialist should provide an opinion as to whether it is more likely (greater than 50% probability), less likely (less than 50% probability), or at least as likely as not (50/50 probability) that the Veteran's squamous cell cancer of the pharynx is etiologically related to his military service, to include, if applicable, exposure to Agent Orange in the DMZ.  The specialist should explain the reason for the conclusion reached.

The specialist should also specifically comment on the Veteran's service treatment records, which indicate that the Veteran reported having a cold, cough, and/or throat soreness at least 13 times between May 1971 and October 1987.

If an examination is deemed necessary to respond to the question presented, one should be scheduled.  

5.  After completing all indicated development, and any additional development deemed necessary, readjudicate the claim for service connection for squamous cell cancer of the pharynx in light of all the evidence of record.  If the benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




